   Case: 1:15-cv-00713 Document #: 275 Filed: 08/04/20 Page 1 of 3 PageID #:2838




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

FRANCISCO ROMERO,                                )
                                                 )
                       Plaintiff,                )         No. 15-cv-00713
                                                 )
       v.                                        )         Honorable Sharon Johnson Coleman
                                                 )
MICHAEL P. ATCHISON, et al.,                     )
                                                 )
                                                 )
                       Defendants.               )

                      DEFENDANTS’ UNOPPOSED MOTION FOR
                  EXTENSION OF TIME TO FILE DISPOSITIVE MOTIONS

       Defendants, Michael P. Atchison, Major Cowan, Counselor Eilts, Salvador Godinez, David

Gomez, Marcus Hardy, Major Hasemeyer, Major Hughes, Michael Lemke, Michael Magana,

Randy Pfister, Guy Pierce, Jr., Guy Pierce, Sr., Joshua Schoenbeck, Officer Snyder, Officer

Starkey, Assistant Warden Tejeda, and Major Trancoso (“Defendants”), by and through their

attorney KWAME RAOUL, Attorney General of Illinois, and pursuant to Fed. R. Civ. P.

6(b)(1)(A), respectfully request a 28-day extension of time, to and including September 4, 2020,

to file their motion for summary judgment. In support thereof, Defendants state the following:

       1.      On February 5, 2020, this Honorable Court set a deadline of May 22, 2020 for the

parties to file dispositive motions. (Dkt. No. 248.)

       2.      On March 16, 2020, Chief Judge Rebecca R. Pallmeyer entered Amended General

Order 20-0012, which extended deadlines in this case by 21 days. (Dkt. No. 258.)

       3.      On March 30, 2020, Chief Judge Rebecca R. Pallmeyer entered Second Amended

General Order 20-0012, which further extended deadlines in this case by an additional 28 days.

(Dkt. No. 259.)
   Case: 1:15-cv-00713 Document #: 275 Filed: 08/04/20 Page 2 of 3 PageID #:2839




        4.     On April 24, 2020 Chief Judge Rebecca R. Pallmeyer entered Third Amended

General Order 20-0012, which extended deadlines in this case by an additional 28 days. (Dkt. No.

260.)

        5.     Based on the Chief Judge’s General Orders, the deadline for the parties to file

dispositive motions in this case was extended by 77 days, or to August 7, 2020.

        6.     On July 27, 2020, Assistant Attorney General Kirby began a leave of absence.

        7.     On July 28, 2020, the undersigned counsel filed her appearance on behalf of

Defendants. (Dkt. 272.)

        8.     Given the age and complexity of the case, and despite counsel’s diligent efforts,

Defendants will be unable to meet this deadline and request a short extension to complete their

summary judgment motion.

        9.     As such, Defendants are seeking a 28-day extension of time to file their motion for

summary judgment.

        10.     Defendants have conferred with Plaintiff’s counsel regarding this Motion, and

Plaintiff does not object to Defendants’ requested relief.

        11.    This motion is brought in good faith and not for the purpose of undue delay or any

other improper purpose. Granting Defendants the requested relief will not prejudice Plaintiff.

        WHEREFORE, Defendants respectfully request that this Honorable Court request that this

Honorable Court extend the deadline for filing their dispositive motions to September 4, 2020, and

for any further relief that the Court finds reasonable and just.

Dated: August 4, 2020

                                                       Respectfully Submitted,

KWAME RAOUL                                            /s/ Kristin K. Lindemann


                                                  2
   Case: 1:15-cv-00713 Document #: 275 Filed: 08/04/20 Page 3 of 3 PageID #:2840




Attorney General of Illinois                       KRISTIN K. LINDEMANN
                                                   Assistant Attorney General
                                                   Office of the Illinois Attorney General
                                                   100 West Randolph Street, 13th Floor
                                                   Chicago, Illinois 60601
                                                   (312) 814-5179
                                                   klindemann@atg.state.il.us

                                                   Counsel for Defendants




                               CERTIFICATE OF SERVICE

       The undersigned certifies that on August 4, 2020, she electronically filed the foregoing
document with the Clerk of the Court for the Northern District of Illinois by using the CM/ECF
system. All participants in the case are registered CM/ECF users who will be served by the
CM/ECF system.




                                                   /s/ Kristin K. Lindemann
                                                   KRISTIN K. LINDEMANN




                                              3
